Citation Nr: 0836868	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss in the 
right ear. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1966 
to November 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As support for his claim, the veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in July 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  

The veteran's issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
hearing loss in the right ear is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  


FINDINGS OF FACT

1.  The veteran has current sensorineural hearing loss in the 
left ear.

2.  There is no evidence of hearing loss in the left ear 
during service or within one year after service, or for many 
years thereafter.

3.  There is no probative medical evidence that suggests a 
link between the veteran's current hearing loss in the left 
ear and his period of active military service.

CONCLUSION OF LAW

The veteran's hearing loss in the left ear was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in July 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the service 
connection for his hearing loss claim, (2) informing him 
about the information and evidence the VA would seek to 
provide, and (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).     

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the July 2006 letter from the RO further advised 
him that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the July 2006 VCAA notice letter 
prior to the September 2006 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and his VA 
treatment records.  The veteran was also provided with an 
opportunity to testify before the Board in July 2008, and he 
and his representative also have submitted several 
statements.

The Board also acknowledges that no medical opinion was 
obtained with respect to the veteran's claim for service 
connection for left ear hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards 
of McLendon have not been met in this case.  The evidence 
reveals no defective hearing or problems with hearing in the 
left ear during the veteran's period of active service from 
November 1966 to November 1968.  Further, there is no medical 
evidence demonstrating that the current left ear hearing loss 
on appeal is linked to service, or credible evidence of 
continuity of symptomatology for the veteran's left ear 
hearing loss since service.  As service and post-service 
medical records provide no basis to grant the claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.  Moreover, the veteran indicated in a July 
2006 statement that he has no more evidence to submit in 
support of his claim.  Therefore, the Board is satisfied that 
all relevant evidence identified by the veteran has been 
obtained with respect to the claim for service connection for 
hearing loss in the left ear, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  





Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that his current hearing loss in the 
left ear is a result of exposure to gunfire and combat duty 
during service.  See veteran's statement dated in June 2007 
and notice of disagreement (NOD) dated in November 2006.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA audiology consultation in August 
2004 confirmed that the veteran has current mild 
sensorineural hearing loss in his left ear, although there is 
no audiogram result associated with that consultation.  
During the visit, the veteran indicated that his hearing loss 
began in childhood and gave a family history of congenital 
hearing loss.  At that time, the veteran was fitted for a 
hearing aid, which in itself confirms his hearing loss.  See 
VA treatment record dated in August 2004.

However, service and post-service records do not substantiate 
the veteran's claim of service connection for hearing loss in 
the left ear.  First, there is no medical evidence in the 
veteran's STRs of complaints, treatment, or diagnosis of 
hearing loss in the left ear during his years of active 
service.  Significantly, the audiograms conducted upon 
induction in 1966 and upon separation in 1968 failed to show 
any hearing loss in the left ear.  Thus, the Board must find 
that the STRs, as a whole, provide negative evidence against 
this claim, as they show neither complaints nor evidence of 
hearing loss in the left ear.

Post-service, there is no medical evidence of hearing loss 
until 2004, as indicated by the evidence of record.  See VA 
treatment record dated in August 2004.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It 
follows, therefore, that the Board finds no evidence of 
hearing loss in the left ear or other chronic disease within 
one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
sensorineural hearing loss is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  

The veteran also contends that he has had continuity of 
symptomatology since service in that his hearing has worsened 
since then; however, there is no evidence of non-chronic 
hearing loss in the left ear in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  As already mentioned, 
there was no evidence of hearing loss in the left ear until 
2004, almost 30 years after separation from active service.  
Moreover, although the veteran is competent to report 
difficulty hearing since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of left ear hearing loss until decades 
after discharge.  

As to a nexus between the veteran's current hearing loss in 
the left ear and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, post-service VA 
medical records do not link his left ear hearing loss to 
service; these medical reports simply do not in any way 
associate the veteran's left ear hearing loss with his 
military service.  Significantly, the veteran indicated 
during an August 2004 audiology consultation session that the 
onset of his hearing loss was in childhood and that there is 
a history of congenital hearing loss in his family, 
indications that contradict the veteran's assertions that his 
left ear hearing loss was incurred in service.  Post-service 
medical records, as a whole, provide very negative evidence 
against his left ear hearing loss claim as they reveal 
hearing loss that began decades after service with no 
connection to service.

The Board emphasizes that although the veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current left ear hearing loss, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for hearing loss in the left ear is denied


REMAND

As for the issue of whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection for hearing loss in the right ear, the Board finds 
that additional development of the evidence is required.

During the July 2008 videoconference hearing, the veteran 
claimed that the RO committed clear and unmistakable error 
(CUE) in an earlier December 1968 rating decision when it 
denied his claim for service connection for hearing loss in 
the right ear.  However, the RO has not yet adjudicated the 
issue of CUE.  A favorable determination on the CUE claim 
could have a significant impact on the outcome of the 
veteran's claim to reopen service connection for right ear 
hearing loss, which is on appeal before the Board.  Some 
claims are so intimately connected that they should not be 
subject to piecemeal decision-making or appellate litigation.  
See Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001); Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, as the CUE claim is inextricably 
intertwined with the claim to reopen service connection for 
hearing loss in the right ear that is on appeal, the Board 
finds that the claim to reopen service connection for hearing 
loss for the right ear must be remanded so that the RO may 
adjudicate the claim of CUE in the December 1968 rating 
decision.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether CUE 
exists in the December 1968 rating 
decision.  If the CUE claim is denied, the 
veteran and his representative should be 
notified of the determination and of the 
right to appeal.  If a timely NOD is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case (SOC) on the CUE issue.  The SOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  If the veteran thereafter 
files a timely substantive appeal (VA Form 
9) concerning the CUE issue, the RO should 
then certify it for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the CUE 
issue, it should not be certified to the 
Board for appellate review.

2.  Alternatively, if the CUE claim is 
granted, then readjudicate the claim of 
entitlement to service connection for 
hearing loss in the right ear.  If this 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental SOC (SSOC), which includes a 
summary of additional evidence submitted.  
The veteran should then be afforded the 
opportunity to respond before the case is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


